DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hardgrave et al. (US 2005/0286452, hereinafter Hardgrave) in view of Agre (AU 7246598, hereinafter Agre).
	Regarding claim 1, Hardgrave discloses an aircraft connection interface, configured to connect at least one piece of equipment in an aircraft to a wireless data transmission network external to the aircraft (para 0020; one or more onboard electronic devices, which have running on them one or more applications, communicating over TCP/IP, with an onboard Connection Gateway, which has the capacity to make a TCP/IP connection to one or more ground-based applications (hereinafter referred to in the singular, and by example, as "the server"), and/or manage connectivity over each of a number of air-to-ground communications datalinks), the aircraft connection interface comprising: a router (Fig. 2; Connection Gateway), configured to connect to a plurality of wireless data transmission networks via a connectivity link specific to each wireless data transmission network (fig. 2; para 0069 and 0090; the Connection Gateway is connected to the various datalinks by appropriate onboard network adaptors of which at least one shall exist for every piece of computer hardware enabling communication over a given physical datalink (9). This is represented in the example shown in FIG. 2, which shows the Connection Gateway (5) listening to, or polling (6), network adaptors (7), the at least one piece of equipment being configured to connect to the router (para 0020; one or more devices connected to Connection Gateway), the router comprising a mapping table (para 0081; Mapping Table), the mapping table associating a plurality of connectivity link classes and one or more of the connectivity links associated with each connectivity link class (para 0081; The Connection Gateway also maintains a Mapping Table (21), which maps onboard applications to the IP address of their associated Policy's most preferred subnetwork IP address at the point where the application connected. Each entry in the Mapping Table includes the local TCP port and/or address of the application that is connecting to the ground through the Connection Gateway, the destination TCP/IP address of the ground application to which it is connecting, and the Policy governing communications by this application. The Connection Gateway acts as a relay for communications between the local (onboard) application and the ground-based application directing traffic from the on-board applications over the appropriate datalink and/or directing received data from the ground to the appropriate on-board application), the router being configured to establish a list of active connectivity link classes by determining which of the at least one connectivity link is active between one or more of the wireless data transmission networks and the router (para 0028; 0070; 0078 and 0104; the Connection Gateway is aware at all times about the status of all datalinks managed by it), and by using the mapping table (para 0024-0028;  In another embodiment, a datalink management system is provided whereby the Connection Gateway maintains a list of air-to-ground communications datalinks managed by it, including their current status, along with a list of onboard applications connected to the Connection Gateway; a list of mappings between the onboard applications and the communications datalinks which are allowed to be used by those applications; and a record of the currently most preferred mapping for each application); establish a data transmission between the piece of equipment and at least one of the wireless data transmission networks through an active connectivity link, based on the list of active connectivity link classes and on a list of classes of connectivity links to which the piece of equipment is authorized to connect (para 0015 and 0026; The Connection Gateway may maintain a list of air-to-ground communications datalinks managed by it. This list may include additional information relating to one or more of the individual datalinks. This additional information may, for example, include the current status of each of the individual links. The Connection Gateway may also maintain a list of onboard applications using the Connection Gateway. This list may comprise a complete list of all on-board applications which may access the Connection Gateway or a shortened list of on-board applications currently (actively) connected to the Connection Gateway. The Connection Gateway may also store a list of mappings between the onboard applications and the communications datalinks which are allowed to be used by those applications and/or a record of the currently most preferred mapping for each application.
	Hardgrave does not explicitly disclose that the router being configured to transmit the list of active connectivity link classes to the at least one piece of equipment. 
	In an analogous art, Agre discloses that the router being configured to transmit the list of active connectivity link classes to the at least one piece of equipment (page 16; first para; Gateway transmits the list of connectivity link classes). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hardgrave’s method by adding Agre’s disclosure in order improve the performance of a communication system by providing the appropriate connections for the required services.
Regarding claim 2, Hardgrave discloses wherein at least one of the connectivity link classes is associated in the mapping table with at least two of the connectivity links using distinct transmission protocols (para 0061).
Regarding claim 4, Hardgrave discloses that wherein at least one of the connectivity link classes in the mapping table is defined based on a cost of communication via the wireless data transmission network (para 0003 and 0058; service based on the cost).
Regarding claim 5, Hardgrave discloses wherein at least one of the connectivity link classes in the mapping table is defined based on a type of communication via the wireless data transmission network (para 0003 and 0061).
Regarding claim 6, Hardgrave discloses wherein the connectivity link classes are selected from a free communication class (para 0087; WiFi), a cellular communication class (para 0087; GPRS), a high-speed communication class (para 0003, SATCOM), and a low-speed communication class (para 0003; SATCOM).
Regarding claim 7, Hardgrave discloses wherein the connectivity links are selected from a Wi-Fi connectivity link (para 0087; WiFi), a cellular connectivity link (para 0087; GPRS), an air- to-ground connectivity link (para 0064; air to ground communication SWIFT 64MPDS), and a satellite connectivity link (para 0058; MPDS satellite).
	Regarding claim 8, Hardgrave discloses wherein the router is configured to determine that a connectivity link class among the connectivity link classes is active (para 0015; 0030 and 0031; active policies/links), when at least one connectivity link associated with the connectivity link class is active to allow data transmission between the wireless data transmission network associated with the connectivity link and the router (para 0070, 0077 and 0078).
Regarding claim 9, Hardgrave discloses an aircraft communication assembly comprising: the aircraft connection interface according to claim 1; and 
at least one piece of equipment configured to connect to the router (para 0020).
Regarding claim 10, Hardgrave discloses wherein the piece of equipment is an on-board equipment or a roaming equipment, the router being onboard (para 0020; onboard device).
	Regarding claim 11, Hardgrave does not explicitly disclose wherein the piece of equipment contains a capability information relative to a connection capability of the equipment to each connectivity link class, the list of connectivity link classes to which the piece of equipment is authorized to connect being obtained from the capability information.
	In an analogous art, Agre discloses that the router being configured to transmit the list of active connectivity link classes to the at least one piece of equipment (page 15; first &second para; page 16-first para). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hardgrave’s method by adding Agre’s disclosure in order improve the performance of a communication system by providing the appropriate connections for the required services.
Regarding claim 12, Hardgrave does not explicitly disclose wherein the piece of equipment is configured to query the router to obtain the list of active connectivity link classes, and to compare the list of active connectivity link classes transmitted by the router with the list of connectivity link classes to which the piece of equipment is authorized to connect, to determine whether at least one of the active connectivity link classes belongs to the list of connectivity link classes to which the piece of equipment is authorized to connect.
In an analogous art, Agre discloses wherein the piece of equipment is configured to query the router to obtain the list of active connectivity link classes, and to compare the list of active connectivity link classes transmitted by the router with the list of connectivity link classes to which the piece of equipment is authorized to connect (page 15; first &second para), to determine whether at least one of the active connectivity link classes belongs to the list of connectivity link classes to which the piece of equipment is authorized to connect (page 15; first &second para). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hardgrave’s method by adding Agre’s disclosure in order improve the performance of a communication system by providing the appropriate connections for the required services.
Regarding claim 13, Hardgrave does not explicitly disclose wherein, when the piece of equipment is authorized to transmit data via at least one of the active connectivity link classes, the piece of equipment is configured to transmit data to the router via an aircraft internal data transmission link, the data then being transmitted by the router to at least one of the wireless data transmission networks, implementing at least one active connectivity link of an active connectivity link class and wherein, when the piece of equipment is not authorized to transmit data via at least one active connectivity link class, the piece of equipment blocks any transmission of data to the router via the aircraft internal data transmission link.
In an analogous art, Agre discloses wherein, when the piece of equipment is authorized to transmit data via at least one of the active connectivity link classes, the piece of equipment is configured to transmit data to the router via an aircraft internal data transmission link, the data then being transmitted by the router to at least one of the wireless data transmission networks ( page 15; first & second para; page 16; first & second para), implementing at least one active connectivity link of an active connectivity link class and wherein, when the piece of equipment is not authorized to transmit data via at least one active connectivity link class, the piece of equipment blocks any transmission of data to the router via the aircraft internal data transmission link (page 15; first & second para). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hardgrave’s method by adding Agre’s disclosure in order improve the performance of a communication system by providing the appropriate connections for the required services.
Regarding claim 14, Hardgrave discloses a method of transmitting data in an aircraft, comprising: providing the aircraft connection interface according to claim 1;
connecting at least one piece of equipment to the router (para 0020); the router establishing a list of active connectivity link classes by determining the at least one active connectivity link between one of the wireless data transmission networks and the router (para 0015 and 0026), and by using the mapping table (para 0071); and
establishing data transmission between the piece of equipment and at least one of the wireless data transmission networks through an active connectivity link of the router (para 0015; 0030 and 0031), based on the list of active connectivity link classes and the list of connectivity link classes to which the piece of equipment is authorized to connect (para 0015; 0026 and 0045)
	Hardgrave does not explicitly disclose transmitting the list of active connectivity link classes to the at least one piece of equipment.
	In an analogous art, Agre discloses transmitting the list of active connectivity link classes to the at least one piece of equipment (page 15; first para and page 16; first and second para).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hardgrave’s method by adding Agre’s disclosure in order improve the performance of a communication system by providing the appropriate connections for the required services.
3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hardgrave/Agre and further in view of Kurita (US 2011/0222534, hereinafter Kurita).
	Regarding claim 3, Hardgrave/Agre does not explicitly disclose that at least one of the connectivity link classes in the mapping table is defined based on a data transmission speed via the wireless data transmission network.
	In an analogous art, Kurita discloses that at least one of the connectivity link classes in the mapping table is defined based on a data transmission speed via the wireless data transmission network (para 0263).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hardgrave/Agre’s method by adding Kurita’s disclosure in order improve the performance of a communication system by providing the appropriate connections for the services.
4.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hardgrave/Agre and further in view of MIMURA (US 2013/0336213, hereinafter Mimura).
	Regarding claim 15, Hardgrave discloses establishing a new connectivity link between the router and a new wireless data network (para 0079; 0080); modifying the mapping table to associate the new connectivity link with an existing one of the connectivity link classes, without intervening on the at least one piece of equipment (para 0083 and 0093).
	Hardgrave/Agre does not explicitly disclose deleting a connectivity link between the router and one of the wireless data transmission networks; modifying the mapping table to remove the association between the deleted connectivity link and the at least one connectivity link class associated with the deleted connectivity link, without intervention on the at least one piece of equipment.
In an analogous art, Mimura discoses deleting a connectivity link between the router and one of the wireless data transmission networks (para 0100); modifying the mapping table to remove the association between the deleted connectivity link and the at least one connectivity link class associated with the deleted connectivity link, without intervention on the at least one piece of equipment (para 0046 and 0100). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hardgrave/Agre’s method by adding Mimura’s disclosure in order improve the performance of a communication system by updating the mapping table and dynamically allocating the resource according based on the updated table. 

Conclusion		                        
	5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462